Case 3:17-cv-00224-MMD-CLB Document 94 Filed 09/16/21 Page 1 of 3
      Case 3:17-cv-00224-MMD-CLB Document 94 Filed 09/16/21 Page 2 of 3




 1                                            * * *
 2
 3 DATED this _1_.da.ay of September, 2021.                 16th day of September, 2021
                                                DATED this __
 4
                                                AAROND.FORD
 5                                              Attorney General


                                                      /s/ Douglas R. Rands
                                                By: _________                 _
     Kevin Almy                                   DOUGLAS R. RANDS, Bar No. 3572
 ���
 8 Plaintiff, Pro Se                               SeniorDeputy Attorney General
                                                    Attorneys for Defendants
 9
10
11                                              IT IS SO ORDERED.
12
13
                                                   UNITED STATES DISTRICT JUDGE
14
15                                                        September
                                                   DATED: ___    ___      _____
                                                                    16, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
        Case 3:17-cv-00224-MMD-CLB Document 94 Filed 09/16/21 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 16th day of September 2021, I caused to be deposited for mailing a true and correct copy of the

 4   foregoing, STIPULATION OF DISMISSAL WITH PREJUDICE, to the following:

 5   Kevin Almy
     420 S. Lawton Ave., Apt. 106
 6   Tulsa, OK 74127
 7

 8                                                      /s/ Roberta W. Bibee
                                                        An employee of the Office
 9                                                      of the Attorney General
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
